Citation Nr: 1739753	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  08-26 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating prior to June 22, 2013, and in excess of 10 percent thereafter for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from May 1957 to March 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This case has been remanded in February 2015, January 2016, and August 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

A Travel Board hearing was held at the RO in March 2010 before a Veterans Law Judge (VLJ) and a copy of the hearing transcript has been added to the record.  The Veteran subsequently was notified in correspondence from the Board dated in July 2017 that the VLJ who held his hearing had retired and he was entitled to another hearing before a different VLJ.  The Veteran also was notified that, if he did not respond within 30 days, the Board would assume that he no longer wanted a hearing.  The Veteran did not respond within 30 days and, as such, his Board hearing request is deemed satisfied.  See 38 C.F.R. § 20.704.

Regrettably, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record contains September 2003, August 2004, and July 2005 VA audiological tests that include uninterpreted air and bone conduction data.  The examiners did not provide complete interpretations of the audiometric readings compatible with VA guidelines.  See VA medical treatment records received in April 2015.  It is not clear if the audiometric test results are valid and can be used to rate the bilateral hearing loss disability.  The audiological evaluations should be reviewed by a VA audiologist and, if possible, interpretations compatible with VA guidelines should be provided to include what speech audiometric tests were used, if applicable and whether the results are valid for rating the hearing loss disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. VA audiological expert should review the September 3003, August 2004, and July 2005 VA audiological evaluations, and if possible, provide interpretations of the puretone audiometric data for each evaluation in a format compatible with VA guidelines. The examiner should also comment on whether or not the Maryland CNC speech audiometric testing was used in each of the evaluations.

2. Thereafter, the RO should readjudicate the issue.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




